

115 HR 6458 IH: National Organ Transplant Act Amendments of 2018
U.S. House of Representatives
2018-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6458IN THE HOUSE OF REPRESENTATIVESJuly 19, 2018Mr. Rice of South Carolina introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to revise and extend the national organ transplantation
			 procurement program.
	
 1.Short titleThis Act may be cited as the National Organ Transplant Act Amendments of 2018. 2.Organ procurement and transplantation network (a)In generalSection 372(b) of the Public Health Service Act (42 U.S.C. 274(b)) is amended—
 (1)in paragraph (1)(B)— (A)by redesignating clauses (i) and (ii) as clauses (ii) and (iii), respectively;
 (B)by inserting before clause (ii) (as so redesignated) the following new clause:  (i)that is elected in a transparent process with voting representatives from across the United States and from all key constituencies within the transplant community;; and
 (C)in clause (iii) (as so redesignated), by inserting before whose chairpersons the following: through the election process described in clause (i),; (2)in paragraph (2)—
 (A)in the matter preceding subparagraph (A), by striking Network shall and inserting the following: Network’s primary goal shall be to increase the number of successful transplants by establishing policies, collecting data, and conducting studies and demonstrations to;
 (B)by redesignating subparagraphs (A) through (J) as subparagraphs (P) through (Y), respectively; (C)by striking subparagraph (K);
 (D)by redesignating subparagraphs (L), (M), (N), and (O) as subparagraphs (Z), (AA), (CC), and (DD), respectively;
 (E)by inserting before subparagraph (P) (as so redesignated) the following:  (A)increase organ donation by—
 (i)working actively to increase the supply of donated organs, (ii)providing information to physicians and other health professionals regarding organ donation,
 (iii)establishing a process and procedures for adopting best practices in organ donation, and (iv)establishing processes, procedures, and requirements for continuing education for transplant community personnel to implement best practices,
 (B)increase access to transplantation for underserved minorities, (C)reduce barriers to transplantation based on socio-economic status,
 (D)increase access to transplantation for children, (E)promote innovation in transplantation science,
 (F)promote innovation in organ donation and allocation, (G)increase organ utilization and reduce organ discards by eliminating transplant policies and regulations that encourage transplant centers to avoid the use of certain organs,
 (H)reward local communities for donation efforts by ensuring local access to donated organs, (I)facilitate collaboration between transplant centers and local Organ Procurement Organizations to maximize organ donation and utilization,
 (J)establish policies and procedures to increase the use of marginal or high-risk donors consistent with sound medical judgement and informed consent, and ensure transplant centers are not penalized for such use,
 (K)establish uniform criteria for determining patient medical status, (L)incorporate outcome measures into allocation policy to ensure maximum benefit to the population from transplantation,
 (M)increase transparency of data collection and modeling for organ donation and organ allocation, (N)establish policies and regulations that decrease the cost of organ procurement and transplantation,
 (O)eliminate regulatory duplication between agencies resulting in inefficiency in the transplant process,;
 (F)in subparagraph (Q) (as so redesignated), by inserting , which shall consider outcomes as well as waiting list mortality, after allocating organs; and (G)by inserting after subparagraph (AA) (as so redesignated) the following:
						
 (BB)recognize the differences in health and in organ transplantation issues between patients who live close to transplant centers and rural patients who live far from transplant centers, and adopt criteria, polices, and procedures that address the unique health care needs of patients living in rural areas far from transplant centers,; and
 (3)by striking paragraph (3). (b)RegulationsThe Secretary of Health and Human Services shall promulgate regulations to implement the amendments made by this Act.
			